Dismissed and Memorandum Opinion filed June 10, 2004








Dismissed and Memorandum Opinion filed June 10, 2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-01439-CV
____________
 
ROBERT LEE ALLISON, DECEASED, and CAROLYN ALLISON,
Appellants
 
V.
 
GEORGE M. KUHN, ADMINISTRATOR OF THE ESTATE, Appellee
 

 
On
Appeal from the Probate Court No. 1
Harris
County, Texas
Trial
Court Cause No. 317953-401
 

 
M E M O R A N D U M  O
P I N I O N
This is an appeal from a judgment signed August 26,
2003.  The clerk=s record was filed on December 17,
2003.  No reporter=s record was filed.  The court reporter advised this court by
letter, received March 4, 2004, that appellants did not request the record
because the appeal was to be dismissed. 
No motion to dismiss was filed. 
Furthermore, no brief was filed.
 




On April 1, 2004, this Court issued an order stating that
unless appellants submitted their brief, together with a motion reasonably
explaining why the brief was late, on or before May 1, 2004, the Court would
dismiss the appeal for want of prosecution. 
See Tex. R. App. P.
42.3(b).
Appellants filed no response.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
Judgment rendered and Memorandum
Opinion filed June 10, 2004.
Panel consists of Justices Fowler,
Edelman, and Seymore.